.




                      TEE   ATIWDRNEY          GENERAL
                                QF TEXAS
                             AUEITIN. TIIZSAB
    JOaNI.. BILL                            763711
,*¶-roRwIcy   m-*x.

                                May 24, 1976


         The Bonorable Raul L. Longoria        Opinion No. ~-825
         Chairman
         Senate Special Committee on           Re: Whether Cameron County
              Border Trade 6 Tourism           may charge a toll across
         State Capitol                         the county's international
         P. 0. BOX 182                         bridge.
         Edinburg, Texas 70539
         Dear Senator Lonqoria:
              As Chairman of the Senate Special Conaittee on Border
         Trade and Tourism, you request our opinion on the authority
         of Cameron County to charge tolls for the county's inter-
         national bridge and to use revenues from the tolls for
         purposes other than those set out in article 6795c, V.T.C.S.
               Counties are political subdivisions    of the state and
          possess only those powers granted to them by the constitution
          and laws of the state.
          (Tex. SUD. 1948).
          for Came&    County to acquire, own-and operate an inter- -
          national bridge is article 6795c. Pursuant to that article,
          Cameron County acquired its international bridge in 1961
          from a private coporation, Rio Grade     Gateway Bridge Corporation.

               The County Auditor of Cameron County informs us that
          fees and.tolls charged by the county for use of the interna-
          tional bridge presently produce revenues in excess of the
          amount required for retirement of the debt created when the
          bridge was purchased and those expenses for maintenance and
          operation of the bridge paid directly from the county's
          bridge revenue fund. These excess revenues periodically are
          transferred from the bridge fund to the county's general
          revenue fund.




                                     p. 3482
The Honorable Raul L. Longoria - page 2 (H-825)


     You ask two questions. First, may Cameron County charge
a bridge toll that produces revenue in excess of amounts
required to meet expenditures authorized in article 6795c.
Second, may Cameron County use "profits" from the bridge to
pay for operation of the county government "throughout the
county."
     Section 3 of article 6795c specifically authorizes the
commissioners court to set bridge tolls, providing:
             Any such county thus acquiring by
          purchase any such toll bridge or bridges
          shall have power, through its Commissioners
          Court . . . to fix and to enforce and
          collect tolls, fees and charges for the
          use thereof . . . . Such tolls, fees and
          charges shall be fixed from time to time
          by the Commissioners Court and collected
          under its direction . . . and . . . such
          tolls, fees and charges shall be just
          and reasonable and nondiscriminatory. . . .
Section 3 goes on to provide that nothing in the statute is
to be construed to deprive the State of Texas of its power
to regulate and control tolls and charges on international
bridges. After reviewing applicable state laws, however,
we find that the state has not acted pursuant to this
expreesly retained power and has not limited the authority,
otherwise available under article 6795c, for the commissioner's
court to set reasonable fees and tolls for the bridge. Nor
has the federal government specifically limited that authority.
See International Bridge Act of 1972, 33 U.S.C. 99 535-535d;
m.   Rep. No. 1303, 92na Cong., 2a Sess. 4-5 (1972). Absent
such state or federal action, it is our opinion that the
commissioners court remains responsible under article 6795c
for establishing reasonable bridge tolls.
     Section 3 of article 6795c provides certain limitations
on the minimum toll that may be charged and on the use of
revenues from the tolls. In lieu of setting out the lengthy
provision5 of section 3, the following description of the
section is included from City --
                              of Roma-v. Starr Count
                                                 i yt 428
S.W.Zd 851 (Tex. Civ. App. --San Anton5 m      wr t ref'd
n.r.e.1:




                         p. 3483
The Xonorable Raul L. Longoria - page 3 (H-825)


            Section 3 authorizes such county to
         enforce and collect tolls and fees for
         use of the bridge, with no free service
         until the bonds authorized by the statute,
         together with interest, have been paid and
         discharged. This section then provides
         that the tolls and charges shall be
         sufficient at all times to pay all expenses
         necessary for the maintenance and operation
         of such toll bridge; to pay the principal
         and interest of revenue bonds issued
         under the statute: to make all sinking fund
         and/or reserve fund payments agreed to be
         made in respect of such bonds and payable
         out of such revenues; and to fulfill the
         terms of any agreements made with the
         holders of such bonds. --
                                 Out of the revenues
         received in excess of those
         the purposesabove Numerate
         xners   court rnx --
                           in its d&etron-




The court proceeded to approve a contract in which the county
agreed to pay the city an annual sum from bridge revenues for
services that the county officials judged were within the
purposes of article 6795c and were ones the city could provide
more economically than the county, including fire and police
protection.
     Although section 3 of article 6795c was amended in 1973,
the provisions relevant to this inquiry were not changed.
Acts 1973, 63rd Leg., ch. 158 at 360. Therefore, in accordance
with section 3 of article 6795c and as indicated in the
Starr County decision, it is our opinion that revenues from
bridge tolls may be used only for purposes provided in
article 6795c and may not be used to pay for the general
operation of county government. See also V.T.C.S. art.
1015g, 9 3(f). However, the tranzrofbridge      revenues
into a county's general revenue fund does not necessarily




                          p. 3484
                                                          *   .




The Honorable Raul L. Longoria - page 4 (H-825)


mean that the revenues are being used for purposes not
authorized by article 6795c. As indicated in that article
and the Starr County opinion, purposes authorized under
article 6795c are not strictly limited to those enumerated
in and required by section 3. For example, section 2 of
article 6795c authorizes the commissioners court of a county
acquiring a bridge "to do any and all things required, or
that may be proper or necessary to the maintenance and
operation thereof, and conduct the .business thereof, and of
rendering the services thereof to the public and to the
patrons of said bridge or bridges." See also, s,      V.T.C.S.
art. 6795c, S 5. As indicated above,xtm        expenses of
county government in Cameron County are eligible to be paid
from bridge toll revenues. However, expenses must be judged
individually. The responsibility for judging what is
"required . . . proper or necessary" with regard to the
bridge is entrusted under article 6795c to the commissioners
court of the county, subject to judicial review. See
                                                   -   City of
                                                             -
Roma
--   v. Starr County, supra at 855-856.
     In summary, we are of the opinion that, subject to the
limitations of article 6795c, the commissioners court of
Cameron County is authorized to fix and to collect reason-
able tolls, fees and charges for use of the international
bridge. Revenues from such tolls may be used only for
purposes provided in article 6795c. You did not ask and we
do not answer whether tolls presently charged by Cameron
County are reasonable.
                       SUMMARY
          Subject to the limitations of article
          6795c, ,thecommissioners court of Cameron
          County is authorized to fix and to collect
          reasonable tolls, fees and charges for use
          of the international bridge. Revenues
          f~romsuch tolls may be used only for purposes




                            p. 3485
. .   ’




      The Honorable Raul L. Longoria - page 5 (H-825)


                  provided in article 6795c. Whether a partic-
                  ular expenditure is within the ambit of
                  article 6795c is a question of fact for the
                  initial determination of the commissioners
                  court and subject to judicial review.
                                     Very truly yours,


                                  OOtiN   L. HILL
                                     Attorney General of Texas

      APPROVED:




      C. ROBERT HEATH, Chairman
      Opinion Committee




                                    p. 3486